Citation Nr: 0824592	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected otitis externa.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1945 to 
June 1949 and from November 1950 to March 1952.

Regarding the issue of bilateral hearing loss, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from February 2003 and March 2005 determinations by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at an April 2008 Board video 
conference hearing at the RO.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In testimony provided at the April 2008 Board video 
conference hearing, the veteran stated that he was scheduled 
to see his regular doctor at the Loma Linda Healthcare System 
in Loma Linda, California two days following the video 
conference hearing.  He testified that his regular doctor 
would arrange for an appointment with the Ear, Nose, and 
Throat (ENT) department.  He further testified that he would 
have another audiological examination.  Although the veteran 
testified that he would provide this evidence and the record 
was held open for 60 days to allow him additional time to 
submit this evidence, no records have been submitted to date.  
Nevertheless, the RO should obtain these records in order to 
fulfill the VA's duty to assist the veteran.  This is 
particularly so in view of the fact that these are records in 
the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. 
§ 5103A(b).    
  
Further, of record is an incomplete VA Form 646 from the 
veteran's representative.  Noted on the first page was that 
the representative's statement was "continued on next 
page/other side."  However, there was nothing stated on the 
other side of sheet and there was no attachment.  With an 
incomplete statement from the veteran's representative, the 
complete document must be associated with the claims file 
before the Board can proceed with appellate review.  

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice addressing increased rating claims 
that includes: 
(1) notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to obtain all pertinent VA records (ear 
and audiological examination reports) 
from April 2008 to the present from the 
Loma Linda Healthcare System in Loma 
Linda, California.   

3.  If the obtained VA records from Loma 
Linda do not include reports of adequate 
audiological (for compensation rating 
purposes as opposed to for hearing aid 
purposes) and ear examinations, then such 
examinations should be scheduled.  The 
claims file must be made available to the 
examiners and all examination findings 
should be reported in a manner to allow 
for application of VA rating criteria for 
the veteran's service-connected hearing 
loss and otitis externa.

4.  The RO should obtain a complete copy 
of the statement received in February 
2008 from the veteran's representative 
and associate it with the veteran's 
claims file.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim for a compensable rating for 
bilateral hearing loss and the claim for 
a higher rating for otitis externa can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


